[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION FOR COMPLIANCE DATED 10/20/94
The motion for compliance is granted in part. The individual plaintiffs shall produce the pertinent schedules of their 1983-1989 tax returns that reflect the tax treatment given the assets in question. The parties will first agree on a confidentiality agreement concerning this production. Lacking such agreement, the parties may claim the terms of the confidentiality agreement to the court.
LAWRENCE L. HAUSER, JUDGE